Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson (US PGPUB 20110247042).
[Claim 1]
A terminal device comprising:
		an image capture device configured to capture an image of an electronic device to generate a captured image (Paragraph 20, figure 1, an electronic device might have a video camera operable to capture a video segment, or at least one or two frames, of content displayed on the display device), the electronic device being in a state where display content including a display element is displayed on a display screen (Paragraph 19, figure 1, environment 100 wherein a consumer is watching a video program displayed on a display device 102, such as a 
television, computer monitor, or video screen, among others) and one or more processors configured to recognize, from the captured image, the display element in the display content (Paragraph 22, The advertiser 214 (and any other appropriate content provider)  also can provide information to the various broadcast systems 212, or other such broadcasting entities, which can cause the content to be broadcast (as a commercial or as product placement within or overlaying 
acquire model information indicating a model of the electronic device (Paragraph 27, The user can, in response to capturing the media, receive information indicating that the media corresponded to a commercial, and information identifying that which was being advertised in the commercial 404, here a particular vehicle.  The supplemental content can include any appropriate type of information, such as one or more images of the vehicle being advertised, specifications about the vehicle, instructions or links to access a version of the advertisement or related advertisements, links to a website for the vehicle manufacturer, contact information for the local dealer, etc. In some embodiments the user will receive a first display of content 402, which can include basic identifying information, and can receive or otherwise be provided with at least one option 406 to obtain additional information or access additional content. “2010 Compact RS” is a make and model of the vehicle in figure 4);
acquire descriptive information including descriptive text of the display element and associated with the model information (Paragraph 27, figure 4); and
present the descriptive text in the descriptive information (fig. 4 clearly shows the descriptive text).
 [Claim 4]

[Claim 5]
The terminal device according to claim 1, wherein the descriptive information further includes a Uniform Resource Locator (URL) of a Web page associated with the display element, and
the one or more processors are further configured to present a hyperlink to the Web page (Paragraph 25).
[Claims 6 and 7]
These are method and non-transitory storage medium claims corresponding to apparatus claim 1 and are therefore analyzed and rejected based upon method claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US PGPUB 20110247042) in view of Neustein et al. (US Patent # 10,176,636).
[Claim 2]
Mallinson fails to teach wherein the display element is a pictogram. However Neustein teaches a shirt 112 in the example of FIG. 1A also has a reference marker 116 displayed on the front of the shirt 112, although the location and number of the reference marker(s) 116 may vary according to the embodiment. While the reference marker 116 of FIG. 1A is represented as a QR code, 
[Claim 3]
Mallinson teaches a display device (figure 1) and wherein the one or more processors (802, figure 8) but fails to teach causing the display device to display a guide indicating the range in which recognition is performed in an operating mode in which the image capture device performs image capture. However Neustein teaches that a user may be provided an interface on a device, such as the device used to take the picture, where the user can select the portion of the shirt to use as the reference marker. For example, the user may take a picture of the shirt with the car, and select the car, for example by using an interface element to draw a selection marker around the car. The reference marker 116 may be used in various embodiments to access data about the article of clothing 112; for example, dimension data (e.g., size, inseam, neck circumference, etc.) about the article of clothing 112 and data describing the type of article of clothing 112 (e.g., shirt, dress, leggings, etc.). According to various embodiments, reference marker 116 may provide data about a particular user, for example to which the shirt 112 is 
Therefore taking the combined teachings of Mallinson and Neustein, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the display device to display a guide indicating the range in which recognition is performed in an operating mode in which the image capture device performs image capture in order for the user to have a box with a range to be drawn on the live image on a display element anywhere where a reference marker is present and extract information regarding the item in order to correctly identify the image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696